ON ORDER TO SHOW CAUSE

PER CURIAM.
Appellant, Adam Jerome Durr, was tried and convicted of armed robbery with a firearm or deadly weapon and armed burglary of a dwelling. Durr v. State, 773 So.2d 644 (Fla. 5th DCA 2000). Since his judgment and sentence became final, Durr has submitted twelve pro se postconviction filings. After affirming the denial of Durr’s most recent pro se rule 3.850 post-conviction motion, we issued a Spencer show cause order directing Durr to demonstrate why he should not be barred from filing further pro se challenges to his convictions and sentences in this case. State v. Spencer, 751 So.2d 47 (Fla.1999). After carefully considering Durr’s response, we find it unpersuasive. We conclude that Durr is abusing the judicial process and *265should be barred from further pro se filings.
Therefore, we now prohibit Adam Jerome Durr from filing with this court any more pro se pleadings concerning Putnam County, Seventh Judicial Circuit Court case number 99-1558-CF-53. The clerk of this court is directed not to accept any further pro se filings from Durr concerning this case. Any additional pleadings regarding this case will be summarily rejected by the clerk, unless they are filed by a member in good standing of the Florida Bar. See Johnson v. State, 652 So.2d 980, 980 (Fla. 5th DCA 1995) (prohibiting petitioner from filing further pro se pleadings with this court after thirteen challenges to conviction and sentence); Isley v. State, 652 So.2d 409, 411 (Fla. 5th DCA 1995) (“Enough is enough.”).
Future pro se filings PROHIBITED; Certified Opinion FORWARDED to Department of Corrections.
GRIFFIN, COHEN and PALMER, JJ., concur.